Citation Nr: 0422388	
Decision Date: 08/16/04    Archive Date: 08/20/04

DOCKET NO.  02-19 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
disorder.

2.  Entitlement to service connection for a disability 
manifested by body weakness.

3.  Entitlement to service connection for a disability 
manifested by anginal attacks with dyspnea.

4.  Entitlement to service connection for a disability 
manifested by vomiting.

5.  Entitlement to service connection for headaches.

6.  Entitlement to service connection for ischemic heart 
disease.

7.  Entitlement to service connection for residuals of 
malnutrition.

8.  Entitlement to service connection for dysentery.

9.  Entitlement to service connection for beriberi.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran had recognized service from February 1945 to June 
1946.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2002 rating decision of the 
Manila, the Republic of the Philippines, Department of 
Veterans Affairs (VA) Regional Office (RO).  The RO denied 
service connection for a gastrointestinal disorder, a 
disability manifested by body weakness, a disability 
manifested by anginal attacks with dyspnea, a disability 
manifested by vomiting, headaches, ischemic heart disease, 
residuals of malnutrition, dysentery, and beriberi.


FINDING OF FACT

Competent evidence of current disabilities of a 
gastrointestinal disorder, a disability manifested by body 
weakness, a disability manifested by anginal attacks with 
dyspnea, a disability manifested by vomiting, headaches, 
ischemic heart disease, residuals of malnutrition, dysentery, 
and beriberi is not of record.


CONCLUSION OF LAW

A gastrointestinal disorder, a disability manifested by body 
weakness, a disability manifested by anginal attacks with 
dyspnea, a disability manifested by vomiting, headaches, 
ischemic heart disease, residuals of malnutrition, dysentery, 
and beriberi were not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate the claims.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
veteran was notified of the information necessary to 
substantiate his claims for service connection by means of 
the July 2001 letter and the discussions in the March 2002 
rating decision and the October 2002 statement of the case.  

In the July 2001 letter, the RO informed the veteran that it 
had determined that he did not have the status of a prisoner 
of war, and thus that he was not entitled to the evidentiary 
presumptions granted to prisoners of war.  The RO stated that 
in order to establish service connection for the disabilities 
the veteran was claiming, he needed to bring forth evidence 
of a disease or injury that either began in service or was 
made worse during service, a current disability, and 
competent evidence of a relationship between the current 
disability and the disease or injury in service.  

In the March 2002 rating decision, the RO stated that as to 
the claims for service connection for a gastrointestinal 
disorder, a disability manifested by body weakness, a 
disability manifested by anginal attacks with dyspnea, a 
disability manifested by vomiting, and headaches, the veteran 
had not brought forth any evidence that he had any of these 
disabilities.  It noted that some of these disabilities for 
which the veteran was seeking compensation were 
manifestations of a disease process that were not considered 
disabilities for VA purposes.  As to the claims for service 
connection for ischemic heart disease, residuals of 
malnutrition, dysentery, and beriberi, the RO stated that the 
veteran had not brought forth any evidence that these current 
disabilities existed.  It noted that the veteran had also not 
brought forth evidence of any of the disabilities in service 
or of a nexus between the current disabilities and service.  
The RO reiterated the findings made in the March 2002 rating 
decision in the October 2002 statement of the case.  
Therefore, the veteran was informed that in order to 
substantiate all of his claims for service connection, he 
needed to bring forth evidence of current disabilities and 
competent evidence of a nexus between the current 
disabilities and service.  

Second, in the same notice as informing the veteran of the 
evidence necessary to substantiate the claim, VA must also 
inform the veteran of which information and evidence she was 
to provide to VA and which information and evidence VA would 
attempt to obtain on her behalf.  In the July 2001 letter, 
the RO stated that the law required VA to make reasonable 
efforts to help him get the evidence necessary to support his 
claim, such as medical records, employment records, or 
records from other federal agencies.  The RO noted that the 
veteran must provide VA with enough information about these 
records so that VA could request them from the person or 
agency who has them.  It further noted that it was the 
veteran's responsibility to make sure that these records were 
received by VA.  The RO stated that it needed all of the 
veteran's medical records from physicians who had treated him 
for his claimed disabilities.  It added that the veteran 
could submit these records himself or complete the enclosed 
VA Forms 21-4142, Authorization and Consent to Release 
Information to VA, and that VA would obtain the records for 
him.

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  In connection with the current appeal, the RO 
obtained the private medical records identified by the 
veteran.  The veteran has not alleged that there are any 
additional medical records related to treatment for the 
disabilities for which he seeks symptoms that have not been 
associated with the claims file.

Although an examination has not been conducted as to any of 
the disabilities for which the veteran seeks service 
connection, the Board finds that the RO was not under an 
obligation to have the veteran examined, as such is not 
necessary to make a decision on this claim.  Specifically, 
under the new law, an examination or opinion is necessary to 
make a decision on the claim when the record (1) contains 
competent evidence that the claimant has a current disability 
or persistent or recurrent symptoms of the disability; (2) 
contains evidence which indicates that the disability or 
symptoms may be associated with the claimant's active duty; 
and (3) does not contain sufficient medical evidence for VA 
to make a decision.  Here, the veteran has not brought forth 
competent evidence of current disabilities of a 
gastrointestinal disorder, a disability manifested by body 
weakness, a disability manifested by anginal attacks with 
dyspnea, a disability manifested by vomiting, headaches, 
ischemic heart disease, residuals of malnutrition, dysentery, 
and beriberi nor evidence of persistent or recurrent 
symptoms.  Therefore, the Board finds that the RO was under 
no obligation to order an examination regarding the veteran's 
claims for service connection.  

The Board notes that the United States Court of Appeals for 
Veteran Claims (Court) decision in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  This 
has been done in this case, as the RO issued a VCAA letter in 
July 2001, and the veteran's claims were adjudicated in a 
March 2002 rating decision.

Additionally, in the Pelegrini decision, the Court also held, 
in part, that a VCAA notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

In this case, although the July 2001 letter provided to the 
veteran did not contain the exact wording of the "fourth 
element," the Board finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claims.  Specifically, in the July 2001 
letter, the RO stated that it needed all of his medical 
records related to the veteran's claimed disabilities.  
Regardless, in an Office of General Counsel opinion, the 
General Counsel determined that the Court's holding that the 
statute and the regulation required VA to include the fourth 
element was obiter dictum and was not binding on VA.  VA OGC 
Prec. Op. No. 1-2004 (Feb. 24, 2004).  The General Counsel 
noted that section 5103(a) does not require VA to seek 
evidence from a claimant other than that identified by VA as 
necessary to substantiate the claim.

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.

II.  Decision

The veteran contends that service connection for a 
gastrointestinal disorder, a disability manifested by body 
weakness, a disability manifested by anginal attacks with 
dyspnea, a disability manifested by vomiting, headaches, 
ischemic heart disease, residuals of malnutrition, dysentery, 
and beriberi is warranted.  He states that he developed these 
problems while in service as a prisoner of war and that he 
has continued to have problems since that time.

Initially, the Board notes that the RO has determined that 
the veteran is not a prisoner of war.  In a January 2001 
Memorandum, the RO made a formal finding that the veteran was 
not entitled to prisoner of war status.  The RO noted that 
the Service Department did not show any prisoner of war 
status for the veteran and informed the veteran that if he 
wanted to contest this finding that the veteran should direct 
any questions to the United States Army.  Therefore, the 
veteran is not entitled to prisoner of war status.  See 
38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. § 3.309(c) (2003) 
(listing the diseases that are presumed to be associated with 
former prisoners of war, which include beriberi heart 
disease, ischemic heart disease, chronic dysentery, and 
malnutrition).   

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection for a 
chronic disease, such as heart disease, may be granted if 
manifest to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2003).  Service 
connection may be granted for any disease diagnosed after 
service when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2003).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2003).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for a gastrointestinal disorder, 
a disability manifested by body weakness, a disability 
manifested by anginal attacks with dyspnea, a disability 
manifested by vomiting, headaches, ischemic heart disease, 
residuals of malnutrition, dysentery, and beriberi.  The 
reasons are explained below.

The veteran's separation examination is silent for any signs 
or symptoms of the disabilities for which the veteran 
currently seeks service connection.  Additionally, a March 
1946 service record shows that the only "wound" or 
"illness" treated during service was the veteran having 
been hit by a splinter, which occurred in September 1945.  

There are private medical records in the claims file which 
show diagnoses of chronic obstructive pulmonary disease, 
malaria, anemia, and pulmonary tuberculosis.  There are no 
current diagnoses of the disabilities for which the veteran 
seeks service connection.  Service connection is warranted 
for a "disability resulting from personal injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty . . . ."  38 U.S.C.A. §§ 1110, 1131; see also 38 C.F.R. 
§ 3.303(a); Sanchez-Benitez v. Principi, 239 F.3d 1356, 1361 
(2001) (absent a disease or injury incurred during service, a 
veteran cannot satisfy the basic VA compensation statutes).  
Here, the veteran has not brought forth competent evidence of 
a disability manifested by body weakness, anginal attacks, 
and vomiting that is the result of disease or injury in 
service.  Therefore, without competent evidence of a current 
"disability" related to, or underlying, the veteran's 
symptoms of body weakness, anginal attacks, and vomiting, 
service connection cannot be granted for such disability or 
disabilities.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (Court stated "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability," and 
held "[i]n the absence of proof of a present disability[,] 
there can be no valid claim"); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143-44 (1992).  Additionally, the veteran has not 
brought forth competent evidence of a gastrointestinal 
disorder, headaches, ischemic heart disease, malnutrition, 
dysentery, and beriberi, and without evidence of current 
disabilities, service connection cannot be granted for these 
disabilities.  See id.  

The Board notes that the diagnosis of anemia could be 
perceived as a residual of malnutrition.  As noted above, the 
veteran is not a prisoner of war and would not be entitled to 
service connection for anemia based upon prisoner of war 
status.  Therefore, in order to warrant service connection 
for anemia, the veteran would need to bring forth competent 
evidence of a nexus between the post service diagnosis of 
anemia and service.  Anemia was first shown in 2001, which is 
approximately 55 years following the veteran's discharge from 
service.  There is no competent evidence of a nexus between 
the diagnosis of anemia and the veteran's service.  

The Board further notes that there is evidence in the claims 
file that the veteran is in receipt of a Purple Heart medal, 
which medal was awarded in 1945.  This would indicate that 
the veteran had engaged in combat during his recognized 
service.  Assuming, without deciding, that the veteran's 
Purple Heart medal is valid, the veteran would then be 
entitled to the application of 38 U.S.C.A. § 1154(b) (West 
2002).  Section 1154(b) does not create a statutory 
presumption that a combat veteran's alleged disease or injury 
is service connected.  Collette v. Brown, 82 F.3d 389, 392 
(Fed. Cir. 1996).  Rather, it aids the combat veteran by 
relaxing the adjudicative evidentiary requirements for 
determining what happened in service.  Id.  Section 1154(b) 
addresses the combat veteran's ability to allege that an 
event occurred in service while engaging in combat.  See 
Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).  That 
section, however, does not address the questions of either 
current disability or nexus to service, both of which 
competent medical evidence is generally required.  Id. citing 
Caluza v. Brown, 7 Vet. App. 498, 507 (1995).  Thus, the 
veteran's status as a combat veteran would not assist him 
regarding his claims for service connection for a 
gastrointestinal disorder, a disability manifested by body 
weakness, a disability manifested by anginal attacks with 
dyspnea, a disability manifested by vomiting, headaches, 
ischemic heart disease, residuals of malnutrition, dysentery, 
and beriberi, as competent medical evidence is needed to 
establish current disabilities.  The veteran is not competent 
to state that he has current disabilities or state that any 
current disability is related to service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992)..  

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claims 
for service connection for a gastrointestinal disorder, a 
disability manifested by body weakness, a disability 
manifested by anginal attacks with dyspnea, a disability 
manifested by vomiting, headaches, ischemic heart disease, 
residuals of malnutrition, dysentery, and beriberi, and 
diarrhea, and there is no doubt to be resolved.  See Gilbert, 
1 Vet. App. at 55.


ORDER

Service connection for a gastrointestinal disorder, a 
disability manifested by body weakness, a disability 
manifested by anginal attacks with dyspnea, a disability 
manifested by vomiting, headaches, ischemic heart disease, 
residuals of malnutrition, dysentery, and beriberi is denied.



________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



